Citation Nr: 9936248	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  99-21 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





REMAND

The veteran served on active duty from December 1952 to 
December 1954.  In January 1999, the RO granted service 
connection and a 30 percent rating for PTSD.  The veteran 
appeals to the Board of Veterans' Appeals (Board) for a 
higher rating.  

In December 1999, the RO informed the veteran that his case 
was being certified to the Board, and he was told he had 90 
days to submit additional evidence.  Shortly thereafter, in 
December 1999, his representative submitted additional 
evidence (recent psychiatric treatment records) and indicated 
he wanted this evidence to be considered by the RO.  As the 
veteran has not waived initial RO consideration of such 
evidence, the case must be returned to the RO for review of 
the evidence and, if the claim remains denied, inclusion of 
the evidence in a supplemental statement of the case.  
38 C.F.R. § 20.1304 (1999).  

Accordingly, the case is remanded for the following action:


After any other indicated development, 
the RO should review the veteran's claim 
for a higher rating for PTSD, taking into 
account all evidence submitted since the 
statement of the case.  If the claim 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.  




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

